DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
Line 4, “…a peg, a lever and a pinch-cock.”, should be corrected to “…a peg, a lever and a pinch-cock; and…”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 10-14 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 9131807 B3, hereinafter Roy) in view of Sekar et al. (US 20160067866 A1, hereinafter Sekar) and in view of Buehler (US 20050193901 A1).
Regarding claim 1, Roy discloses a machine for cooking food (Abstract, line 1, “A robotic cooking apparatus…”) comprising: 
a plurality of storage containers for holding ingredients for use in the preparation of cooked dishes (Page 10, Section 5, lines 1-2, “FIG. 5 shows a condiment, spice, oil storing and dispensing container.”);
at least one cooking receptacle configured to hold ingredients while they are being heated in the course of cooking (Page 9, Section 4, line 6, “…a cooking pot or vessel…”); 
a dispenser actuator disposed so as to be able to drive said ingredient dispenser (Claim 13, lines 3-5, “…a keyed slot in the at least one toothed wheel, wherein the driver turns the keyed slot in the at the least one toothed wheel dispensing ingredients…”); 
a transport container configured to receive the ingredients as the ingredients fall out from a corresponding one of said plurality of storage containers and to convey the ingredients to said at least one cooking receptacle (Page 8, Section 2, lines 48-50, “…intermediate storage or pre-processing as needed for general cooking and more complex gourmet dishes.”); 
a transport arm upon which is placed said transport container and dispenser actuator (Page 10, Section 5, lines 49-51, “…a robot head frame 63 with multiple appendage pairs such as 64, 65 and 66, 67 that are used to pick containers or cups of various sizes and shapes.”), said transport arm being configured to be driven by an arm actuator (Page 10, Section 5, lines 48-49, “The swivel motor 68 carries a robot head frame 63…”); 
a heater operable to heat said at least one cooking receptacle (Page 10, Section 6, lines 25-26, “…pot or vessel 6 placed on a heater 5…”); 
a manipulator operable to be used to manipulate the ingredients in order to prepare them for cooking disposed upon a support (Page 10, Section 6, lines 24-25, “FIG. 9 shows a stirring mechanism moving a stirrer 47 in a fixed circular motion inside a pot or vessel 6…”); 
a controller configured to control said heaters, manipulators and actuators (Fig. 13, Robot Controller, which controls the motor drivers, position feedback, and sensors); and 
a communication system configured to allow a user to communicate with said controller (Claim 12, line 2, “…computer or electronic controller is connected to the internet.”, where being connected to the internet would mean that the user can interact with the device), wherein said arm actuator is operable to drive said transport arm only along a horizontal plane to minimize power consumption in conveying ingredients from one of said plurality of containers to said at least one receptacle (Fig. 2, where 17 represents the user and the image is looking from a bird’s eye view, where the guides 2 and 3 are in the horizontal plane),  
wherein the movements of said transport arm and said another transport arm in a different plane are capable of bringing said transport container or one end of said transport container substantially directly above a cooking receptacle such that the ingredients can be caused to fall into that cooking receptacle without having to be lifted against the force of gravity (Claim 1, Section 8, lines 33-36, “…multiple cooking stations allowing transfer of ingredients between stations without the need for human intervention…”, where ingredients can be dropped into the cooking vessel as the transfer, as a scooping cup is mentioned),
wherein said plurality of storage containers, said ingredient dispensers, 
said at least one cooking receptacle, said transport container and said manipulator are easily detachable from the rest of the machine to facilitate their cleaning (Page 9, Section 4, lines 43-45, “…pulled out or slid in by a user and populated or cleaned with ingredients while removed from the cooking apparatus.”, where it is disclosed that the entire system is modular and being modular, the removal and cleaning of individual parts would be implied, where below Buehler discloses the feature of detachability); and 
said ingredient dispensers are all arranged in one horizontal plane or a small number of horizontal planes to facilitate their operation by a small number of dispenser actuators disposed upon a suitable support such as said transport arm so as to be capable of moving to different positions in horizontal planes thereby reducing their cost (Page 9, Section 4, lines 25-26, “…transfer perishable ingredient cups 10, 11, 12, 13…”, where the Fig. 1 shows that the containers are all within the horizontal plane).
Roy does not disclose:
an ingredient dispenser disposed upon each of said storage containers and configured so as to let ingredients fall out when desired in a controlled manner;
a container connector disposed between said transport container and said transport arm and configured to attach or detach said transport container from said transport arm; and
a manipulator connector configured to easily attach or detach said manipulator from said transport arm or manipulator arm;
wherein said arm actuator is designed to drive said transport arm such that said transport container or one end of said transport container can be disposed substantially directly below a corresponding one of said plurality of storage containers such that the ingredients, when dispensed from the storage container can be caused to fall into said transport container without having to be lifted against the force of gravity.
However, Sekar discloses, in the similar field of automated cooking devices, a dispenser that allows ingredients to fall out (Fig. 1, where the dispensers 112 and 116 allow ingredients to fall into the vessel 104), where the arm actuator drives below the containers and receives food ingredients (Para. 0176, lines 4 from end, “…allow spices stored in the reservoir 3603 to fall and substantially fill the calibrated space 3605.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dispenser and arm actuator locations within Roy to where the dispensers are above the arm as taught by Sekar.
	One of ordinary skill in the art would have been motivated to make these modifications in order to gain the advantage of not needing to carry the food container and instead dispensing the food items into a holder before transferring to a cooking pot, as stated by Sekar, Para. 0176, lines 4 from end, “…upper slider opening may align with the spice reservoir 3603 in the valve body 3602, which may allow spices stored in the reservoir 3603 to fall and substantially fill the calibrated space 3605.”, where the food containers are stationary.
	Furthermore, Buehler discloses, in the similar field of automated cooking machines, a container connected to the arm that can be detached (Para. 0133, lines 2-4, “…the primary manipulator (2000) is shown emptying the contents of a temporary storage container (415) into a cooking receptacle (1000).”) and where the manipulator can be detached or attached (Para. 0131, lines 5-7, “The tools consist of things like mixing tools, beating tools, spatulas, scooping tools, and other more specialized tools.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the container and manipulator in Roy to be detachable as taught by Buehler.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a robotic arm that is able to carry items for holding food, where other tools can also be used, such as scoopers, to further increase function and flexibility in the use of the arm, as stated by Buehler, Para. 0131, lines 3-7, “During the food preparation process,
the primary manipulator switches from one tool to another as needed. The tools consist of things like mixing tools, beating tools, spatulas, scooping tools, and other more specialized tools.”.
Regarding the feature of detachability in the manipulator, it is the Examiner’s position that this would be obvious to try for one of ordinary skill in the art. Roy discloses a cooking system where it is modular in design to help with reducing shipping and manufacturing costs, Page 9, Section 4, lines 27-28, “…modular section helps in manufacturing and shipping the
apparatus in sub-sections…”, and discloses a mixer to mix ingredients within the cooking vessel. Buehler then discloses a similar mixer for mixing ingredients within a cooking vessel, with the major difference being that it is modular in design and can be detached. Since Roy provides incentive to have modular designs and there are limited options regarding the attachment of a mixer to a robotic arm, there would be reasonable levels of success in using the detachability feature from Buehler.
Regarding claim 2, modified Roy teaches the apparatus according to claim 1, as set forth above, discloses wherein each storage container of said plurality of storage containers contains an input opening through which ingredients are destined to be loaded into the storage container (Inherently disclosed in Roy, Page 10, Section 5, lines 12-14, “…an ingredient 28 being stored in a container 26 with lid 27 generally closed and used only for replenishing it manually when needed.”), and 
an output opening through which ingredients are destined to fall out of the storage container, wherein said dispenser actuator is one of a motor, solenoid, a linear actuator (Inherently disclosed in Roy, Page 10, Section 5, lines 15-17, “…dispensing contents a toothed measurement wheel 31 is held between curved walls 30 and 29. The wheel 31 can be rotated by turning a keyed slot 34 when needed…”) operating in conjunction with one or more of levers, gears, pulleys, belts and chains, wherein said arm actuator is one of a motor, solenoid (Inherently disclosed in Roy, Page 10, Section 5, lines 28-30, “…contents can be dispensed by rotating the wheel by a calculated angle based on total quantity to be dispensed using a key driver such as a motor mounted on a robot head assembly.”), and 
a linear actuator operating in conjunction with one or more of levers, gears, pulleys, belts and chains, wherein said support is one of a stand, a wall (Inherently disclosed in Roy, Page 9, Section 4, lines 42-43, “…into cabinet drawer individual sliding trays 19, 20, 21…”, where the drawer forms a flat surface that can be considered the upper wall of the device), said transport arm (Inherently disclosed in Roy, Page 9, Section 4, lines 24-25, “…robotic head assembly 4…”) and a separate manipulator arm, wherein said manipulator is one of a stirrer (Inherently disclosed in Roy, Page 9, Section 4, lines 1-2, “FIG. 9 shows a mechanism used for stirring the contents of a cooking pot with circular motion only.”), a whisk, a scoop, a sieve, a grinder, a mincer, a mixer, a washer, a rinsing mechanism and a blender, wherein said machine further comprises: 
a weight sensor disposed between said transport container and said transport arm to enable measurement of the weights of ingredients in said transport container (Inherently disclosed in Roy, Page 10, Section 5, lines 59-62, “A weight sensing device is added to the robot appendages (not shown) to measure the weight or quantities of ingredients when picking and transferring.”); and  4Attorney Docket No. AIA I-001-PCT-US 
a loose coupling configured to protect said weight sensor during the process of attaching and detaching said transport container from said transport arm (Inherently disclosed in modified Roy, where in Roy Page 10, Section 5, lines 57-59, “The robot head…additional appendages or fixtures can be added as needed.”, where the additional fixtures can include support for protecting the robotic arm, as Buehler teaches the detachability feature that would require a robust connection in order to function properly over repeated stress-strain cycles).
	Regarding claim 3, modified Roy teaches the apparatus according to claim 1, as set forth above, discloses wherein said ingredient dispenser comprises:
an obstruction configured to obstruct said output opening, wherein said obstruction is one of a lid, a plug, a stopper, a cap, a slider, a peg, a lever and a pinch-cock (Inherently disclosed in Roy, Page 10, Section 5, lines 16-17, “The wheel 31can be rotated by turning a keyed slot 34 when needed…”),
an obstruction actuator for displacing said obstruction such that it does not obstruct said output opening so that said ingredients may be dispensed out of a corresponding storage container of said plurality of storage containers (Inherently disclosed in Roy, Page 10, Section 5, lines 28-30, “…dispensed by rotating the wheel by a calculated angle based on total quantity to be dispensed using a key driver such as a motor mounted on a robot head…”), wherein said obstruction actuator can be separated easily from the rest of the dispenser (Inherently disclosed in Roy, Page 10, Section 4, lines 29-30, “…a key driver such as a motor mounted on a robot head assembly.”, where since the key drive is on the robotic arm, it can be easily separated from the dispenser itself); and
an upper cover disposed to cover said input opening and to protect the contents of said corresponding storage container (Inherently disclosed in Roy, Page 10, Section 5, lines 13-14, “…lid 27 generally closed and used only for replenishing it manually when needed.”).
	Regarding claim 6, modified Roy teaches the apparatus according to claim 1, as set forth above.
Modified Roy does not disclose:
further comprising a rinsing mechanism configured to clean ingredients such as grains and pulses that require rinsing before use in cooking.
However, Buehler discloses a cleaning system that allows for food items to be rinsed before being cooked (Para. 0362, lines 1-2, “If stuffed Cornish game hen is requested, the device
retrieves the bird, thaws it if necessary, and rinse it off.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the modular cooking device in modified Roy with the cleaning food basin as taught by Buehler.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of maintaining sanitary cooking conditions within the device that mimic manual cooking procedures, as stated by Buehler, Para. 0362, lines 1-2, “…stuffed Cornish game hen is requested…thaws it if necessary, and rinse it off.”. Furthermore, Roy discloses a modular cooking system with storage areas, mixing areas, and cooking areas in order to reduce manufacturing and supply costs. The addition of a cleaning system would continue the trend of modularity and allow Roy to gain access to yet another function to improve the cooking process.
	Regarding claim 7, modified Roy teaches the apparatus according to claim 6, as set forth above, discloses further comprising a grinder destined to be used to grind ingredients to be used in cooking (Inherently disclosed in Roy, Page 10, Section 5, lines 21-23, “…transported towards the opening to dispense to a receiver which could be either a cooking station or a pre-processing
station such as a mixer or grinder.”).
	Regarding claim 8, modified Roy teaches the apparatus according to claim 7, as set forth above.
Modified Roy does not disclose:
further comprising a lid disposed to cover said cooking receptacle such that it serves certain additional purposes, wherein said additional purposes are one of controlling the escape of fumes and vapors to enable the performance of tasks such as steaming and baking, increasing the pressure within said cooking receptacle in a controlled manner to enable the cooking of ingredients at an elevated temperature and pressure, and preventing the unintended contact of the contents of the receptacles with undesirable things including dust, insects, animals and young humans.
However, Buehler discloses a cooking receptacle with a hinged lid (Claim 6, lines 2-3, “…wherein the at least one cooking further comprises a one hinged lid to cover the cooking receptacle.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooking receptacle in modified Roy to include the hinged lid as taught by Buehler.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having the lid hold in vapors, prevent splashing and increase the energy efficiency of the cooking process, as stated by Buehler, Para. 0197, lines 3 to end, “The lids hold in vapors during the cooking process and keep things from splashing out of or falling into the cooking receptacles while in use. Lids also increase the energy efficiency of the cooking process by retaining beat that would also be lost to convection. The lid allows simultaneous cooking and cleaning in the cooking area, prevents splashes from leaving the cooking receptacles and preventing drips from falling into what is cooking.”.
	Regarding claim 10, modified Roy teaches the apparatus according to claim 8, as set forth above.
Modified Roy does not disclose:
further comprising a housing designed to prevent the unintended contact of food ingredients, cooked food and parts of the machine with undesirable things including dust, insects, animals and young humans.
However, Buehler discloses a housing to hold the food ingredients and the manipulator (Fig. 1, where the rectangular box represents the housing, which isolates the automated cooking system). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the automated cooking system in modified Roy to include the housing as taught by Buehler.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a closed device that can viewed from outside and not be disturbed by human movement, as stated by Buehler, Para. 0017, lines 3 from end, “The cooking process will be entertaining to watch through an observation window in the FPS cabinet and over video feed.”.
	Regarding claim 11, modified Roy teaches the apparatus according to claim 10, as set forth above.
Modified Roy does not disclose:
further comprising a plurality of transport arms, each driven by one of said arm actuators and operating in a different horizontal plane of movement, such that each of said transport arms can transfer ingredients from its own transport container or manipulator to a lower transport arm or to said cooking receptacle, and accept ingredients into its own transport container or manipulator from a higher transport arm or said storage containers.
However, Sekar discloses a plurality of robotic arms that can be used in an automated cooking system (Para. 0012, lines 2-5 from end, “…automate the cooking process with intelligent use of simple robot arms thereby having a significantly reduced number of motors and sensors…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooking apparatus with a robotic arm capable of carrying food items into the cooking receptacle from modified Roy to include multiple robotic arms as taught by Sekar.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the ability to dispense ingredients faster as there are more arms, as stated by Sekar, Para. 0013, lines 3-4, “…we show that one can perform various functions such as ingredient
dispensing…”.
	Further, it has been held that the mere duplication of parts is an obvious modification to make. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Roy already discloses a robotic head assembly in the horizontal plane capable of collecting ingredients to be put into the cooking receptacle. Sekar then provides the option of using multiple robotic arms, where the duplication of the robotic head assembly in Roy would allow for increased efficiency for the cooking apparatus.
	Regarding claim 12, modified Roy teaches the apparatus according to claim 11, as set forth above, discloses wherein said manipulator can be dipped into said at least one cooking receptacle so that the ingredients are manipulated while contained within said cooking receptacle (Inherently disclosed in Roy, Claim 2, lines 1-3, “…wherein at least one said cooking stations further comprises of at least one mixer for pre-processing the ingredients.”).
	Regarding claim 13, modified Roy teaches the apparatus according to claim 12, as set forth above, discloses wherein said manipulator is disposed so that the ingredients are first dispensed from said transport container into said manipulator (Inherently disclosed in Roy, Page 10, Section 5, lines 21-23, “…transported towards the opening to dispense to a receiver which could be either a cooking station or a pre-processing station such as a mixer or grinder.”, where the ingredients can be moved between temporary storage or cooking stations effortlessly, Page 8, Section 2, lines 30-33, “…prepare intermediate cooked components and involve multiple steps that may involve transfer of semi-cooked ingredients from individual stations to temporary storage, or between cooking stations effortlessly…”) and suitably manipulated in said manipulator before being allowed to fall from said manipulator into said transport container (Inherently disclosed in Roy, Page 8, Section 2, lines 30-33, “…prepare intermediate cooked components and involve multiple steps that may involve transfer of semi-cooked ingredients from individual stations to temporary storage, or between cooking stations effortlessly…”, where the food items can then be moved from the cooking station, specifically the pre-processing devices, back to the temporary storage if deemed necessary in the cooking process).
	Regarding claim 14, modified Roy teaches the apparatus according to claim 13, as set forth above, discloses wherein the manipulator is configured to be applied to ingredients within said transport container such that the ingredients are manipulated within said transport container itself, wherein the types of manipulations include grinding, whisking and blending (Inherently disclosed in Roy, Page 8, Section 2, lines 58-60, “…pre-processing stations such as mixer, grinder, soaker…”, where the manipulator would be the mixer 23 and the grinder 25).

Regarding claim 32, Roy discloses a machine for cooking food (Abstract, line 1, “A robotic cooking apparatus…”) comprising:
a storage container for holding ingredients for use in the preparation of cooked dishes (Page 10, Section 5, lines 1-2, “FIG. 5 shows a condiment, spice, oil storing and dispensing container.”);
a cooking receptacle for holding ingredients while the ingredients are being heated in the course of cooking (Page 9, Section 4, line 6, “…a cooking pot or vessel…”);
a dispenser actuator disposed so as to be able to drive said ingredient dispenser (Claim 13, lines 3-5, “…a keyed slot in the at least one toothed wheel, wherein the driver turns the keyed slot in the at the least one toothed wheel dispensing ingredients…”);
a transport container configured to receive the ingredients as the ingredients fall out from said storage container and to convey the ingredients to said cooking receptacle (Page 8, Section 2, lines 48-50, “…intermediate storage or pre-processing as needed for general cooking and more complex gourmet dishes.”);
a transport arm upon which is placed said transport container and dispenser actuator, said transport arm being configured to be driven by an arm actuator (Page 10, Section 5, lines 49-51, “…a robot head frame 63 with multiple appendage pairs such as 64, 65 and 66, 67 that are used to pick containers or cups of various sizes and shapes.”), said transport arm being configured to be driven by an arm actuator (Page 10, Section 5, lines 48-49, “The swivel motor 68 carries a robot head frame 63…”);  and
wherein said storage container, said ingredient dispenser, said cooking receptacle, and said transport container are easily detachable from the rest of the machine to facilitate their cleaning (Page 9, Section 4, lines 43-45, “…pulled out or slid in by a user and populated or cleaned with ingredients while removed from the cooking apparatus.”, where it is disclosed that the entire system is modular and being modular, the removal and cleaning of individual parts would be implied, where below Buehler discloses the feature of detachability),
wherein said arm actuator is operable to drive said transport arm only along a horizontal plane to minimize power consumption in conveying ingredients from said storage container to said cooking receptacle (Page 9, Section 4, lines 25-26, “…transfer perishable ingredient cups 10, 11, 12, 13…”, where the Fig. 1 shows that the containers are all within the horizontal plane).
Roy does not disclose:
an ingredient dispenser disposed upon said storage container and configured so as to let ingredients fall out when desired in a controlled manner;
a container connector disposed between said transport container and said transport arm and configured to attach or detach said transport container from said transport arm,
a manipulator connector configured to easily attach or detach said manipulator from said transport arm or manipulator arm.
However, Sekar discloses, in the similar field of automated cooking devices, a dispenser that allows ingredients to fall out (Fig. 1, where the dispensers 112 and 116 allow ingredients to fall into the vessel 104). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dispenser and arm actuator locations within Roy to where the dispensers are above the arm as taught by Sekar.
	One of ordinary skill in the art would have been motivated to make these modifications in order to gain the advantage of not needing to carry the food container and instead dispensing the food items into a holder before transferring to a cooking pot, as stated by Sekar, Para. 0176, lines 4 from end, “…upper slider opening may align with the spice reservoir 3603 in the valve body 3602, which may allow spices stored in the reservoir 3603 to fall and substantially fill the calibrated space 3605.”, where the food containers are stationary.
	Furthermore, Buehler discloses, in the similar field of automated cooking machines, a container connected to the arm that can be detached (Para. 0133, lines 2-4, “…the primary manipulator (2000) is shown emptying the contents of a temporary storage container (415) into a cooking receptacle (1000).”) and where the manipulator can be detached or attached (Para. 0131, lines 5-7, “The tools consist of things like mixing tools, beating tools, spatulas, scooping tools, and other more specialized tools.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the container and manipulator in Roy to be detachable as taught by Buehler.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a robotic arm that is able to carry items for holding food, where other tools can also be used, such as scoopers, to further increase function and flexibility in the use of the arm, as stated by Buehler, Para. 0131, lines 3-7, “During the food preparation process,
the primary manipulator switches from one tool to another as needed. The tools consist of things like mixing tools, beating tools, spatulas, scooping tools, and other more specialized tools.”.
Regarding the feature of detachability, it is the Examiner’s position that this would be obvious to try for one of ordinary skill in the art. Roy discloses a cooking system where it is modular in design to help with reducing shipping and manufacturing costs, Page 9, Section 4, lines 27-28, “…modular section helps in manufacturing and shipping the
apparatus in sub-sections…”, and discloses a mixer to mix ingredients within the cooking vessel. Buehler then discloses a similar mixer for mixing ingredients within a cooking vessel, with the major difference being that it is modular in design and can be detached. Since Roy provides incentive to have modular designs and there are limited options regarding the attachment of a mixer to a robotic arm, there would be reasonable levels of success in using the detachability feature from Buehler.

Claims 15-17, 19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 9131807 B3, hereinafter Roy) in view of Sekar et al. (US 20160067866 A1, hereinafter Sekar) and in view of Buehler (US 20050193901 A1) and in further view of Zhu (CN 1186911 A1).
	Regarding claim 15, modified Roy teaches the apparatus according to claim 14, as set forth above.
Modified Roy does not disclose:
wherein said transport arm comprises at least one locking mechanism configured to hold the transport arm rigidly at certain positions so that said arm actuators do not have to do the work of keeping it in position.
However, Zhu discloses, in the similar field of robotic arms, a locking mechanism for locking the robotic arm in place (Page 14, Para. 3 from end, lines 2-3 from end, “…brake block is coaxially engaged with the worm wheel, and then coaxial with the worm wheel and fixed on the big wheel shaft of the large arm 240 and lock the arm.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the robotic arm in modified Roy to include the locking mechanism as taught by Zhu.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having increased control over the robotic arm and to have active failsafe systems, as stated by Zhu, Page 3, Para. 2, lines 1-3, “…low power output condition, also can be equipped with a control device controlling execution stop, such as electromagnetic brakes like windlass, also can be equipped with multiple brake, comprising an emergency brake.”. Further, it is the Examiner’s position that the SCARA machine purposed in Roy is known to have locking mechanisms, such as the brake release system, https://www.fanuc.eu/rs/en/robots/robot-filter-page/scara-series/selection-support.
	Regarding claim 16, modified Roy teaches the apparatus according to claim 8, as set forth above, discloses further comprising:
a physical grouping of said storage containers (Inherently disclosed in Roy, Fig. 4, where tray 121 contains perishable ingredients and trays 19, 20 have non-perishable ingredients) containing indicators marking the position of each storage container to help with identifying individual storage containers for loading (Inherently disclosed in Roy, Page 10, Section 6, lines 6-7, “…a bar code 41 for identification which includes its size and information about its contents 40.”),
wherein said physical grouping of storage containers is easily detachable from the rest of the machine for cooking food (Inherently disclosed in Roy, Page 9, Section 4, lines 42-44, “…cabinet drawer individual sliding trays 19, 20, 21 that is pulled out or slid in by a user and populated…”).
	Regarding claim 17, modified Roy teaches the apparatus according to claim 16, as set forth above, discloses further comprising sensors configured to measure various physical parameters related to the cooking process, wherein said physical parameters include volumes, weights, temperatures, pressures, gaseous emissions, smells, tastes, softness, viscosity, sounds, as well as visual appearances in the form of video streams and static images (Inherently disclosed in Roy, Page 11, Section 7, lines 27-30, “The robot head assembly picks up containers and using level sensors or weight identifies the quantities and compares them against a list of prescribed comfort level quantities specified by the user…”).
	Regarding claim 19, modified Roy teaches the apparatus according to claim 17, as set forth above.
Modified Roy does not disclose:
further comprising a manipulator storage module containing manipulators, configured to allow said transport arm to attach to and remove any clean manipulator stored within it, and detach and leave in it any manipulator soiled during the process of cooking.
However, Buehler discloses a manipulator with a linear actuator that allows different tools to be attached to the manipulator (Para. 0226, lines 3-4 from end, “The manipulator also has a linear actuator (2012) for operating mechanisms on attachable tools.”), where each tool can be detached and cleaned (Para. 0224, lines 5 from end, “The manipulator…to clean its tool attachments…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the manipulator from modified Roy to include the multiple tools as taught by Buehler.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of increased flexibility and function in the manipulator as having the linear actuator allows multiple tools to be used and accessed, as stated by Buehler, Para. 0226, lines 3-5, “It completes specialized cooking functions by first connecting one of several attachable tools from the tool rack (2005) to the end of the manipulator.”.
	Regarding claim 22, modified Roy teaches the apparatus according to claim 17, as set forth above, discloses wherein said ingredient dispenser further comprises a volume regulator configured to limit and regulate by volume the quantities of ingredients dispensed (Inherently disclosed in Roy, Claim 1, lines 53-55, “…the two contiguous teeth and a wall of said container
enclose a volume of ingredient and is designed to be a sub multiple of popular measuring unit volumes;”, where the volume of the ingredients can be checked through the weight sensors attached to the robotic arm assembly).
	Regarding claim 23, modified Roy teaches the apparatus according to claim 22, as set forth above, discloses wherein said ingredient dispenser further comprises a weight sensor configured to measure and regulate by weight the quantities of ingredients dispensed,
wherein said weight sensor is easily detachable from the rest of said ingredient dispenser (Inherently disclosed in Roy, Page 10, Section 5, lines 58-62, “…additional appendages or fixtures can be added as needed. A weight sensing device is added to the robot appendages (not shown) to measure the weight or quantities of ingredients when picking and transferring.”).

Claims 24-26, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 9131807 B3, hereinafter Roy) in view of Sekar et al. (US 20160067866 A1, hereinafter Sekar) and in view of Buehler (US 20050193901 A1) and in view of Zhu (CN 1186911 A1) and in further view of Lee (KR 20130101302 A1).
	Regarding claim 24, modified Roy teaches the apparatus according to claim 23, as set forth above.
Modified Roy does not disclose:
wherein said obstruction further comprises an ingredient flow enhancer for causing food ingredients to more easily exit the storage container in which they are contained, wherein said flow enhancer is one of a rake, a stirrer and a vibrator.
However, Lee discloses, in the similar field of food storage containers, a food storage container with an automatic stirring system known to be conventional (Page 2, lines 4-5, “…"automatic stirring vessel" bar is disclosed conventional automatic stirring the food storage container main body…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the food storage containers in modified Roy to have the stirring feature as taught by Lee.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of preventing burning or sticking of the ingredients as they are stirred, as stated by Lee, Page 2, lines 11-12, “…stirring the ingredients that could prevent burning or sticking, please press.”.
	Regarding claim 25, modified Roy teaches the apparatus according to claim 24, as set forth above.
Modified Roy does not disclose:
wherein said ingredient dispenser further comprises a skirt configured to prevent food ingredients from scattering in an undesirable manner.
However, Sekar discloses a food ingredient dispenser that has a channel or skirt to guide food items (Para. 0130, line 12, “…containers 1412…”, Fig. 14, where the container 1412 has a channel located at the bottom). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the food storage container in modified Roy to have the channel feature as taught by Sekar.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of increased control over the dispensing process, where the valve is stated to control the delivery, but where the inherent shape of the vessel would control the direction of food delivery, as stated by Sekar, Para. 0116, lines 2-5, “…delivery system 299 (e.g., a dispensing sub-system) may be constructed and may include ingredients 202 in containers 204, may include valve systems 206 which control the ingredient delivery…”.
	Regarding claim 26, modified Roy teaches the apparatus according to claim 25, as set forth above.
Modified Roy does not disclose:
further comprising a fan configured to evacuate fumes and vapors produced by the cooking process from said housing and draw fresh air into said housing.
However, Buehler discloses a fan that can evacuate fumes from the cooking process (Para. 0199, lines 1-3, “In one embodiment, the lid is equipped with a fan (1510) to pull in cooking fumes and direct them to the system exhaust conduit.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooking apparatus in modified Roy to include the fan feature as taught by Buehler.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of access to more cooking options, such as an example provided by Buehler where the fan allows meat to be fried, as stated by Buehler, Para. 0206, lines 1-5, “To cook a dish that needs to be cooked in the open air, such as frying a piece of meat, cool air is blown in through the inlet at the same time the fan is run to suck in the cooking fumes and blow them into the main exhaust system.”.
	Regarding claim 30, modified Roy teaches the apparatus according to claim 26, as set forth above, discloses wherein the machine is modular (Inherently disclosed in Roy, Page 9, Section 4, lines 34-35, “…cooking apparatus organized in modular sections…”), and wherein said controller, said manipulators, said heaters and said housing containing said storage containers and ingredient dispensers are sold separately and assembled into one machine (Inherently disclosed in Roy, Page 9, Section 4, lines 36-39, “Have such modular section helps in manufacturing and shipping the apparatus in sub-sections that would be assembled at the site of use.”, where individual shipping can be construed that each modular component is its own product).
	Regarding claim 31, modified Roy teaches the apparatus according to claim 30, as set forth above, discloses further comprising:
a recording mechanism to record cooking instructions destined to be given to it by voice or through said communication system and to transform said cooking instructions into a recipe that users can share and any similar machine can execute (Inherently disclosed in Roy, Page 10, Section 6, lines 56-57, “Further computer elements including but not limited to micro-processor boards, memory, storage…”, where these computer elements can perform the routine claimed functions); and
an internet communicator configured to allow the machine and its user to be part of a social network involving similar machines and other users. (Page 10, Section 6, lines 60-62, “…communication devices such as Ethernet, wireless, USB, RS485, RS232, parallel or serial ports are also used and some have not been shown.”).
Modified Roy does not disclose:
an algorithm to convert the recipe designed for a first number of people into a recipe for a second number of people;
an algorithm to convert the recipe designed for a first ambient air pressure and humidity into a recipe for a second ambient air pressure and humidity; and
thereby allowing said users to collaborate, to share recipes and videos and to cook dishes remotely and as a community.
However, Buehler discloses an algorithm that can vary the recipe by combining different variations of the recipe (Claim 9, lines 3-7, “…a distributed genetic algorithms by: obtaining taste ratings from the user on each prepared recipe, varying the recipe by genetically
combining different variations of the recipe the next time it is cooked…”, where different users can have different serving sizes, which will be accounted for as ‘variations in the recipe’, where such variations would inherently require changes in cooking conditions) and where users share recipes (Para. 0017, lines 3-5, “…existing recipes will also quickly evolve by trading over the internet and genetic algorithm style evolution.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the control system in modified Roy to have an algorithm to modify and share recipes as taught by Buehler.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing recipes to evolve and be improved for each specific user’s needs, as stated by Buehler, Para. 0017, lines 2-6, “The recipes may evolve quickly, and
improved versions if existing recipes will also quickly evolve by trading over the internet and genetic algorithm style evolution. The system gives the users almost unlimited menu choices from which to choose…”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
07/21/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761